In re New Orleans Police Department; — Defendant; Applying for Writ of Certiorari and/or Review Civil Service Commission, No. 6982; to the Court of Appeal, Fourth Circuit, No. 2006-CA-0044.
Writ granted. The judgment of the court of appeal, affirming the ruling of the Civil Service Commission for the City of New Orleans, is reversed. The matter is remanded to the Civil Service Commission for the City of New Orleans to consider whether the appellant was prejudiced in the appeal of his termination in light of Marks v. New Orleans Police Department, 2006-0575 (La.11/29/06), 943 So.2d 1028.